DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MARIE JEAN-BART,
                             Appellant,

                                    v.

   FEDERAL NATIONAL MORTGAGE ASSOCIATION, BANK OF
AMERICA, NA, EUGENE BARLATIER, JOCELENE JOSEPH, GENESIS
  AT THE LANDINGS HOME OWNERS ASSOCIATIONM, INC. and
           LANDINGS MASTER ASSOCIATION, INC. ,
                       Appellees.

                              No. 4D16-3422

                         [November 22, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE150014394.

  Nicole R. Moskowitz of Neustein Law Group, P.A., Aventura, for
appellant.

   Lindsay R. Dunn of the First American law Group, Largo, for Appellee-
Federal National Mortgage Association.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.